Exhibit 99.1 ONCOTHYREON ANNOUNCES SALE OF ONCOTHYREON CANADA SEATTLE, WASHINGTON - February 18, 2010 - Oncothyreon Inc. (Nasdaq: ONTY) today announced that it has entered into an arrangement agreement (the “Arrangement”) pursuant to which it will sell its interests in Oncothyreon Canada Inc., an indirect wholly owned subsidiary, and 0811769 B.C. ULC, an indirect wholly owned subsidiary and the parent corporation of Oncothyreon Canada Inc., for approximately Cdn $8.425 million to Gamehost Income Fund (“Gamehost”).Prior to the sale, Oncothyreon Canada Inc. will be reorganized into an Alberta ULC and 0811769 B.C. ULC will be reorganized into a limited corporation and each will distribute its business assets (and related intellectual property) to a subsidiary of Oncothyreon Inc. The consideration to be paid by Gamehost will consist of Cdn $7.825 million cash being paid at closing of the Arrangement with Cdn $600,000 being delivered through retained equity in post-arrangement Gamehost. The Arrangement also forms part of Gamehost’s planned conversion from an income trust structure to a corporation. The Arrangement is subject to court approval in Alberta and the approval of Gamehost’s securityholders. About Oncothyreon Oncothyreon is a biotechnology company specializing in the development of innovative therapeutic products for the treatment of cancer. Oncothyreon’s goal is to develop and commercialize novel synthetic vaccines and targeted small molecules that have the potential to improve the lives and outcomes of cancer patients. For more information, visit www.oncothyreon.com. Forward-Looking Statements In order to provide Oncothyreon's investors with an understanding of our current intentions and future prospects, this release contains statements that are forward-looking. Any statements contained in this press release that are not statements of historical fact may be deemed to be forward-looking statements.
